PER CURIAM.
While the testimony of the parties conflicted herein as to the plaintiff being the procuring cause of the sale of defendant’s house at No. 27 Morningside avenue, this city, the testimony of the disinterested purchaser, unimpeached, that the plaintiff first mentioned the house to her, showed it, and induced her to buy it, quite turned the balance in favor of the plaintiff, and the judgment in this action to recover commissions rendered in favor of the defendant was so against the preponderance of evidence that the cause should be retried.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.